Citation Nr: 0728550	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals, broken 
left tibia.  

2.  Entitlement to service connection for avascular necrosis, 
bilateral hip and femur bones.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
residuals of a broken left tibia and avascular necrosis of 
the bilateral hip and femur bones.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
residuals of a broken left tibia that are due to any incident 
or event in active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
avascular necrosis of the bilateral hip and femur bones that 
is due to any incident or event in active military service.



CONCLUSIONS OF LAW

1.  Residuals of a broken left tibia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

2.  Avascular necrosis of the bilateral hip and femur bones 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2003 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records, or records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, to include his service-connected right distal 
fibula disability, or to provide a properly executed release 
so that VA could request the records for him.  He was also 
advised that he should send information describing any 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board finds that the content of the February 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2004 SOC and March 2006 SSOC provided him with yet 
an additional 60 days to submit evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed left tibia disability and avascular necrosis are not 
diseases subject to presumptive service connection.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
in this case because he believes he currently has a left 
tibia disability and avascular necrosis of the bilateral hip 
and femur bones that are related to his military service.  
Specifically, the veteran has asserted that, in October 1970, 
he fell from a second story window, which resulted in a 
broken left leg and shock injury to both femur bones.  The 
Board will proceed to evaluate the merits of each claim 
separately.  

A.  Broken Left Tibia

As noted, the veteran alleges that he broke his left 
leg/tibia during the October 1970 incident mentioned above.  
The Board has carefully reviewed the veteran's service 
medical records (SMRs) and finds there is no evidence showing 
that he injured his left leg during an incident in October 
1970.  The SMRs show that, in June 1974, the veteran 
complained of discomfort in his left lower extremity after 
reportedly injuring it about one week before.  On 
examination, the veteran had a large amount of ecchymosis 
(bruising) over his entire left leg; however, there was no 
evidence or finding of a left tibia injury.  In April 1977, 
the veteran complained of trauma to his left ankle after 
twisting it while running.  On examination, there was gross 
edema and left malleolus tenderness, but he had full range of 
motion.  X-rays were within normal limits, and there was no 
evidence of acute or recent fracture.  The clinical 
assessment was of a sprain.  

There are no other entries in the SMRs which refer to a left 
leg, ankle, or tibia problem.  In fact, the only mention of a 
problem involving the tibia is noted in a June 1978 progress 
note which reflects that the veteran had increased rotation 
of the right tibial-talar joint while demonstrating 
inversion.  As a result, the Board finds there is no evidence 
showing the veteran suffered an injury to his left tibia 
during service, including in an incident that occurred in 
October 1970.  Moreover, the Board notes that there is no 
post-service medical evidence in the record which shows the 
veteran has complained of, or been treated for, a left leg, 
ankle, or tibia disability.  The Board thus finds that any 
problems the veteran experienced with his left leg during 
service were acute and transitory, and resolved without 
resulting in chronic disability.  The Board also finds there 
is no evidence showing the veteran has a current residual 
disability involving the left tibia.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  However, where the evidence fails 
to show a nexus between the claimed disability and service 
many years before, that holding would not be applicable.

B.  Avascular Necrosis

Review of the evidence reveals the veteran has been variously 
diagnosed with degenerative joint disease of the hips related 
to avascular necrosis and bilateral hip arthralgia, secondary 
to avascular necrosis of the femurs, with left thigh muscle 
atrophy.  See VA examination reports dated June 2004 and 
March 2003; see also private medical records dated June 1996, 
November 2002, and July 2003.  As noted above, the veteran 
attributes his current diagnosis of avascular necrosis to an 
incident when he fell from a second story window during 
service in October 1970.  The veteran has stated the belief 
that he suffered a shock injury to his femur bones and that 
he received treatment for this injury at the Army Hospital in 
Berlin, Germany, in October 1970, and at the Bergstrom Air 
Force Base in Texas, in July 1978.  

Review of the evidentiary record reveals there is no 
contemporaneously recorded, credible evidence of a traumatic 
injury involving or affecting the veteran's bilateral hip and 
femur bones in service.  The SMRs do not contain any record 
of treatment or clinical findings to support the veteran's 
assertion that he suffered a traumatic injury in October 
1970.  Thus, the issue turns on the credibility of the 
veteran to report that he suffered a traumatic injury 
affecting his bilateral hip and femur bones in service.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran suffered a traumatic injury in October 1970 which 
involved his bilateral hip and femur bones.  In making the 
above determination, the Board notes the SMRs reveal that, in 
August 1970, the veteran fell down a flight of stairs at his 
girlfriend's house and suffered a fracture to his right ankle 
and distal fibula.  The right ankle/fibula fracture healed 
successfully but the veteran continued to experience problems 
with his right ankle, including weakness and numerous 
sprains.  The Board notes that service connection has already 
been established for residuals of right distal fibula 
fracture as a result of that in-service injury.  

The SMRs do not reflect, however, that the veteran complained 
of, or was treated for, an injury resulting from a fall that 
occurred in October 1970.  The RO attempted to obtain 
inpatient clinical records from the Templehof Army Base in 
Berlin, Germany, between October and November 1970; however, 
no records were located during the search.  Nonetheless, the 
Board finds it especially probative that the SMRs contain 
progress notes from the US Army Hospital in Berlin, which 
include two notes dated in October 1970.  Those notes reflect 
that the veteran had follow-up treatment for a fracture to 
the right lateral malleolus which had occurred six weeks 
prior and was healing well with no pain.  There is no 
indication in those progress notes that the veteran was being 
treated for a more recent injury which involved or affected 
his bilateral hip and femur bones.  The Board acknowledges 
that the veteran may be referring to the injury that occurred 
in August 1970; however, there is no indication that his hip 
and femur bones were affected by the initial right ankle 
fracture that occurred at that time, or by any of the 
subsequent sprains that are documented in the record.  In 
this regard, the Board finds it probative that the veteran's 
May 1978 separation examination report notes his history of 
right ankle fracture and sprains but contains no indication 
of any involvement of the hip and femur bones.  

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements.  However, the evidence 
of record does not support a finding that he sustained an 
injury during service that involved or affected his bilateral 
hip and femur bones.  Of course, errors of memory can occur 
after decades have elapsed.  We must weigh all the evidence 
that supports or opposes the veteran's assertion, and the 
only evidence that supports the veteran's statement that he 
suffered a traumatic injury to his hip and femur bones in 
service is his own testimony.  

The first time the veteran is shown to have a bilateral hip 
and femur bone problem was in June 1996.  The Board does note 
that a June 1996 medical record from E.W.Y., M.D., indicates 
that the veteran was previously evaluated for a hip problem 
about 8 years before, and that he has reported that he was 
first diagnosed with avascular necrosis in 1985.  However, 
the veteran was unable to obtain medical records documenting 
any treatment prior to June 1996, because the physician who 
treated him at that time is no longer in business.  See May 
2003 written statement from veteran.  Nevertheless, even if 
the Board were to assume the veteran was treated for and 
diagnosed with avascular necrosis in 1985, the remaining 7-
year gap in the evidentiary record militates against a 
finding that he incurred a chronic bilateral hip and femur 
bone disability during service, and also rebuts any assertion 
of continuity of symptomatology since separation from 
service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (to the effect that service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  Therefore, after carefully 
considering the evidence of record, the veteran's credibility 
is lessened as to his report that he suffered a traumatic 
injury to his bilateral hip and femur bones during service, 
to include in October 1970.  

With regard to the potential nexus statements of record, the 
Board notes that there is conflicting evidence about whether 
the veteran's current diagnosis is related to his military 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the veteran points to an opinion 
dated in July 2003 rendered by his private physician, Dr. Y, 
who evaluated his hip disability in June 1996 and July 2003.  
In July 2003, Dr. Y diagnosed the veteran with severe 
collapse and degenerative joint disease secondary to previous 
avascular necrosis.  Dr. Y stated that the hip problems 
stemmed from an injury which he had while in the military 
where the veteran's fell upright on both legs and caused an 
impact to his hips.  See also June 1996 private medical 
record.  Dr. Y noted that the veteran was treated for an 
acute tibial fracture at that time and that, sometime after 
that, he developed pain in the hips which was likely due to 
avascular necrosis secondary to the trauma.  In rendering his 
opinion, Dr. Y stated that it is likely that the veteran's 
avascular necrosis started in 1970 and has gradually become 
worse, noting that it is not uncommon to have a period of 
minimal symptoms and then develop increasing symptoms as 
collapse and degeneration occur.  

Although Dr. Y has provided a potential nexus between the 
veteran's current diagnosis and military service, the Board 
finds his opinion to be of reduced probative value because 
the factual basis upon which his conclusion is primarily 
based, i.e., that the veteran suffered a traumatic injury 
involving and/or affecting his bilateral hip and femur bones 
during service, is not supported by the preponderance of the 
evidence of record as noted above.  Consequently, his 
rationale is nullified, since there is no medical evidence of 
record showing the veteran experienced any symptoms involving 
his hip and femur bones during or after service which 
progressed into his current disability.  Based upon the 
foregoing, the Board finds Dr. Y's medical opinion to be of 
no probative value as to a nexus between the veteran's 
current bilateral hip and femur bone disability and service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion 
based upon inaccurate factual premise has no probative 
value).  

The Board does note that the record contains a potential 
nexus opinion provided by a VA family nurse practitioner 
(FNP) in June 2004.  At that time, the veteran reported that 
he incurred a right distal fibular fracture in 1970 when he 
fell out of a two-story window and landed on his legs.  The 
FNP noted that the veteran's report of injury was 
corroborated by Dr. Y's July 2003 medical record, and also 
noted that Dr. Y felt there was enough evidence to link the 
veteran's avascular necrosis to the veteran's reported fall.  
After reviewing the claims file, taking a medical history 
from the veteran, and examining the veteran, the VA FNP 
opined that it is at least as likely that the fractured right 
ankle and injury to the left lower extremity caused or 
aggravated the avascular necrosis of the hips and femurs 
bilaterally.  In rendering his opinion, the FNP noted that 
the original injury would have been enough to initiate the 
chronic changes to the femoral heads.  

Although the VA FNP provided a potential nexus between the 
veteran's current diagnosis and military service, the Board 
notes he submitted an addendum to his previous opinion dated 
in September 2004.  At that time, the FNP noted that the 
veteran sustained a spiral fracture to the right distal 
fibula in 1970 after falling down a flight of stairs, and 
opined that the service-related injuries, to include the 
right distal fibula fracture and additional ankle sprains, 
were not sufficient to have caused avascular necrosis of the 
femoral heads.  The FNP stated that the impact of falling 
down stairs and fracturing the fibula would not have 
transmitted enough pressure to the femoral heads to have 
caused his current condition, and concluded that the 
veteran's avascular necrosis of the femoral heads was not 
caused by, or the result of, a right ankle fracture in 
service.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to the opinion 
rendered by the VA FNP in September 2004, because it is 
supported by a rationale based upon an adequate and thorough 
consideration of the facts as documented by the evidence of 
record.  The Board does note that the same FNP reviewed the 
veteran's claims file in June 2004 and provided a nexus 
between the veteran's current disability and his military 
service.  However, the June 2004 opinion was based upon the 
veteran's report of injury by falling out of a window and 
landing on his legs, and was subsequently rescinded after a 
more careful review of the veteran's SMRs.  Therefore, based 
on the foregoing, the Board finds the September 2004 VA FNP 
opinion to be more probative as to the issue of whether there 
is a nexus between the veteran's current avascular necrosis 
of the bilateral hip and femur bones and his military 
service.  

In rendering this decision, the Board does not doubt that the 
veteran sincerely believes his avascular necrosis was 
incurred during military service.  However, as noted above, 
only a medical professional possesses the medical training 
and expertise that would make one competent to offer an 
opinion on matters requiring medical knowledge, such as the 
diagnosis or etiology of a medical disorder.  See Espiritu, 
supra.  There is no competent and probative medical evidence 
of record which establishes a nexus between the current 
disability and military service.  See Hickson, supra.  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, as 
discussed above.

Therefore, based upon the reasons and bases set forth herein, 
the Board finds that the preponderance of the evidence is 
against a finding that entitlement to service connection for 
avascular necrosis of the bilateral hip and femur bones is 
warranted, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for residuals, broken left 
tibia, is denied.

Entitlement to service connection for avascular necrosis, 
bilateral hip and femur bones, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


